Citation Nr: 1624217	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-30 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1. Entitlement to service connection for a psychiatric disability including posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for prostate cancer.

3. Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. In that decision, the RO denied service connection for PTSD and prostate cancer. The RO granted service connection, effective November 21, 2008, for bilateral hearing loss, and assigned a 0 percent, noncompensable disability rating.

In July 2012, the Veteran had a hearing at the Board's headquarters before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file.

In May 2013, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of those issues. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran engaged in parachute jumping during service.

2. Any current psychiatric disability to include PTSD is not related to a disease, injury or event in service.
3. The Veteran had a diagnosis of and treatment for prostate cancer in 2008, many years after his service.

4. There is inadequate information to conclude that during service the Veteran was on land or in the contiguous waterways of Vietnam.

5. The USS Tulare had landings in Vietnam before the Veteran served aboard, and may have carried equipment that had been in Vietnam; but the Veteran was not exposed to an herbicide through his service aboard the Tulare.

6. Audiologic testing has shown the Veteran's hearing impairment to be no worse than level I in the right ear and level I in the left ear.


CONCLUSIONS OF LAW

1. A psychiatric disability, to include PTSD, was not incurred or aggravated in service or as a result of events during service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The Veteran's prostate cancer was not incurred or aggravated in service, and may not be presumed to be service-connected. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85 (2015).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in 2005 through 2014. In those letters, VA advised the Veteran what information was needed to substantiate a claim for service connection. VA also advised the Veteran how VA assigns disability ratings and effective dates.

In the July 2012 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearings constitutes harmless error.

In the May 2013 remand, the Board directed that the Veteran be asked to identify traumatic events during his service, that additional records regarding his service be sought, and that he receive additional VA medical examinations with file review and opinions. The Veteran was asked to and provided an additional statement about events during his service. Additional records regarding his service were sought. He received additional VA medical examinations with file review and opinions. The Board is satisfied that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the July 2012 Board hearing. He has had VA examinations that provide adequate information about the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

PTSD

The Veteran contends that he has PTSD that is attributable to traumatic experiences during service. The traumatic experiences he reports include injuries and deaths of men with whom he served, and parachute jumping with injuries to himself and others on landings.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. The Veteran has not been found to have a psychosis, so there is no basis to presume service connection for a psychosis.

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

VA considers mental disorders based on the nomenclature in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V) from the American Psychiatric Association. 38 C.F.R. § 4.130. Diagnosis of a mental disorder must conform to the DSM-V. See 38 C.F.R. § 4.125(a) (2015). The DSM-V at Code 309.81 addresses the criteria for a diagnosis of PTSD. In summary, under that Code PTSD may be diagnosed when the person was exposed to a traumatic event, the traumatic event is persistently reexperienced, there is persistent avoidance of stimuli associated with the trauma, there are alterations in cognitions and moods associated with the trauma in at least two ways, there are persistent symptoms of increased arousal in at least two ways, the disturbance lasts more than one month, and the disturbance causes clinically significant distress or impairment in functioning.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service medical records do not show any complaints or findings of mental health problems. His service medical records corroborate his report that he did parachute jumping in service. He received treatment in December 1976 and again in April 1978 for lower extremity injuries sustained through parachute jumping. His service records show that he was stationed in Florida from May 1973 to January 1974, on the USS Tulare from January 1974 to February 1975, and in California from February 1975 through May 1978. 

In December 2008, the Veteran had a VA mental health consultation. He completed a questionnaire to screen for PTSD. He reported having thoughts of Vietnam, nightmares, and sleep disturbance. He stated that he tried to avoid war issues. He indicated that he had anger issues, was forgetful, and was depressed. He stated that he had those symptoms quite often. The clinician indicated that he appeared calm during the interview. 

In December 2008, the Veteran submitted a claim for service connection for PTSD. In a January 2009 statement, he wrote that during service he saw or heard of the deaths of at least three persons. He indicated that he was extremely distressed by the deaths at the time, relived them later, and presently tried to avoid being reminded of them. In February 2009, he reported during his service a friend died in a flight maneuver. In February 2010, he stated that during service he was involved in secret operations in Vietnam.

In an April 2010 VA mental health consultation, the Veteran reported that he had duties during service that were classified then, and might still be classified, so he would not discuss them. He stated that several of the soldiers with whom he served were killed. He indicated that presently he had nightmares about once a month. He related that he regularly had disturbed sleep. He reported that he was unable to express warm feelings toward family members. He stated that he had an exaggerated startle response. He indicated that he avoided crowds, and was vigilant about locking doors and windows. The clinician observed that the Veteran was oriented, with coherent speech and thought, intact memory, and a mildly dysphoric mood. The treating clinician found that the symptoms the Veteran described were consistent with a diagnosis of chronic PTSD.

In VA mental health treatment in July 2010, the Veteran reported having startle response and ongoing war-related dreams. The treating clinician observed that his mood was mildly dysphoric. In August 2010, the Veteran reported ongoing nightmares and exaggerated startle response. The clinician noted a mildly dysphoric mood. 

In an August 2010 statement, the Veteran wrote that he did parachute jumping during service, and that he developed PTSD as a result of the parachute jumping.

In VA mental health treatment in December 2010, the Veteran reported emotional withdrawal. In January 2011, related ongoing nightmares. He had another psychotherapy visit in February 2011.

In a March 2012 statement, the Veteran reported that, during service in the Vietnam War period, he made several trips to Southeast Asia.

In the July 2012 Board hearing, the Veteran reported that during service he had duties in underwater demolition, and that some of the duties were secret. He indicated that he felt that he was permitted to report his parachute jumping activity during service. He stated that the parachute jumping was dangerous, and that he presently had nightmares about that activity. He asserted that the parachute jumping led to his present PTSD. He noted that on one night jump, he hit a rock on landing and lost teeth. He stated that he witnessed a landing in which a man he knew sustained severe leg injuries. He reported that several men he served with were injured or killed in the course of their duties.

In a May 2013 statement, the Veteran wrote that during service he had experiences while parachuting that could cause death, and he felt fear, helplessness, and horror. He stated that presently he continued to have dreams and distressing recollections about those events. He noted that a VA doctor found that he has PTSD.

On multiple occasions in 2010 through 2013, VA sought service department records corroborating stressors what the Veteran reported. Government records agencies responded that they were unable to obtain records corroborating that the USS Tulare was in Vietnam between May and July 1974, or that an individual that the Veteran identified was injured in a parachute accident in 1978. 

A VA psychologist who examined the Veteran in December 2013 reported having reviewed his claims file. The Veteran reported that during service he was trained to parachute jump, and he was deployed on a ship. The examiner found that the Veteran was vague about his experiences during service. The Veteran reported that after service he held employment and eventually retired. He did not report having any mental disorder symptoms during or after service. He did not report being on medication or otherwise in treatment for psychiatric issues, nor any history of hospitalization for such issues. The examiner observed that the Veteran had a flattened affect. The examiner found that the Veteran did not have, and had never been diagnosed with, a mental disorder. The examiner stated that the Veteran did not have symptoms that met the criteria for a diagnosis of PTSD. The examiner expressed the opinion that it is less likely than not that any current psychiatric disorder had onset during service, or is related to any disease, injury, or event in service, including fear from parachute jumping. The examiner explained that the Veteran exhibited flat affect and no other symptoms of psychiatric disturbance. He opined that the flat affect was not a sufficient basis to diagnose a current psychiatric disorder.

The Veteran reports that some of his duties during service were secret. He has indicated that he had service in or near Vietnam, where the United States was engaged in a war during part of his service. He has not directly stated, however, that he engaged in combat with the enemy during service. Nor has he stated that he developed PTSD as a result of events during service that placed him in fear of hostile military or terrorist activity. His service discharge record and other service personnel records do not contain any indication that he engaged in combat or was exposed to or at significant risk of hostile military or terrorist activity. The Veteran's service and claimed stressors, then, were not under circumstances that provide for his lay testimony alone to establish the occurrence of the stressor. For occurrence of claimed stressors to be accepted, the record must contain service records that corroborate his testimony.

As to whether the Veteran has been diagnosed with PTSD, in 2010, a VA mental health clinician stated that symptoms that the Veteran reported were consistent with a diagnosis of PTSD. The 2013 VA examiner, however, concluded that the Veteran did not have symptoms meeting the criteria for a diagnosis of PTSD, and did not have any current diagnosable psychiatric disorder. Those two clinicians reached markedly different conclusions as to whether the Veteran has PTSD. The Veteran related similar symptoms on several occasions. That repetition provides some support for his account. While almost no psychiatric symptoms were noted in the 2013 examination, more symptoms were reported in other post-service treatment visits and examinations. Giving the benefit of the doubt to the Veteran, the Board accepts that there is medical evidence diagnosing PTSD in the Veteran.

There is no link, however, established by medical evidence between the Veteran's current symptoms and an in-service stressor. The mental health clinicians who saw the Veteran in 2008 through 2011 did not address the question of whether his current symptoms were related to events during his service. The VA psychologist who examined him in 2013 expressed the opinion that it is less likely than not that any current psychiatric disorder is related to parachute jumping or any other events in service.

The Veteran asserts that parachute jumping during service was a stressor that led to PTSD. He reports that he felt afraid while parachuting, and that he and others he knew sustained injuries in landings. He has stated that he has distressing memories of parachuting and landings. His service medical records documenting treatment for injuries from parachute jumping constitute credible supporting evidence that he did parachute jumping in service.

While the occurrence of the claimed stressor during service of parachute jumping is shown, and a diagnosis of PTSD is equivocally shown, a clinician has opposed, and no clinician has supported, a likelihood of a link between the Veteran's current psychiatric symptoms and an in-service stressor. Without medical support for such a link, the preponderance of the evidence is against service connection for PTSD.  (The Veteran lacks the requisite expertise to render an opinion on the etiology of any current PTSD.) 

In the absence of evidence of psychiatric disorder symptoms during or soon after service, or a diagnosis of a psychiatric disorder other than PTSD, the preponderance of the evidence also is against service connection for a psychiatric disorder other than PTSD.

Prostate Cancer

The Veteran contends that his prostate cancer, which was diagnosed years after his service, must be presumed to be service-connected because was attributable to exposure to herbicides such as Agent Orange during his Vietnam era service.

Under certain circumstances, service connection for specific diseases, including prostate cancer, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6).

Service in the Republic of Vietnam includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). There is no presumption for exposure to herbicides for a veteran who served aboard ship off the shores of the Republic of Vietnam. In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. Thus, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas, supra; see also VAOPGCPREC 27-97.

The Veteran does not contend, and his service medical records do not suggest, that prostate cancer became manifest during his service or within one year of service separation. Private medical treatment records from 2008 show that he was diagnosed with, and underwent treatment for, prostate cancer. Part of his 1973 to 1978 period of active service was during the Vietnam War. His claim for service connection for his prostate cancer thus turns on whether he set foot within the land borders or contiguous waterways of Vietnam during his service, or was otherwise exposed to herbicides during service.

In a February 2010 statement, the Veteran indicated that during service he was involved in secret operations in Vietnam. In a March 2012 statement, he reported that during service in the Vietnam War period, he made several trips to Southeast Asia. His service records show that he served on the USS Tulare from January 1974 to February 1975. Government records show that the Tulare conducted landings in Vietnam in 1966 to 1972. There is no record, however, that the Tulare conducted landings in Vietnam, or was in the contiguous waterways of Vietnam, in 1974 or 1975, when the Veteran served aboard that vessel. 

In the July 2012 Board hearing, the Veteran contended that he could have been exposed to herbicides during his service aboard the Tulare. He noted that the Tulare, a cargo ship, had previously operated near Vietnam, and had come into extensive contact with smaller boats that brought material and people back and forth between Vietnam and the Tulare. He indicated that some of his service duties were secret. He expressed that he could not state whether or not he set foot on the ground in Vietnam. He stated that he had service in Southeast Asia, and that there he saw places where there was a clear delineation between jungle and nonjungle areas, suggesting the use of Agent Orange.

In 2013, the VA Appeals Management Center (AMC) reviewed the evidence regarding the Veteran's claim of exposure to herbicides. The AMC noted a May 2009 memorandum from the United States Army and Joint Services Records Research Center (JSRRC). The JSRRC indicated that they could not document that service members serving aboard Navy ships in the Vietnam era were exposed to tactical herbicides based on contact with equipment that was used in Vietnam. In a December 2013 memorandum, the AMC concluded that exposure of the Veteran to herbicides could not be conceded.

The Veteran suggested that the secret status of some of his service duties requires him to refrain from discussing the locations of those duties. He ultimately indicated that he cannot say whether or not he set foot on the ground in Vietnam or served in the contiguous waterways of Vietnam. His service records do not document presence in either of those locations. It is the responsibility of the Veteran to learn from military authorities whether he is now permitted to state the locations of his service. The presently assembled evidence does not provide an adequate basis to conclude that he was on the ground or in the contiguous waterways of Vietnam. The Board therefore does not presume that he was exposed to an herbicide during service. The Tulare's acknowledged presence in Vietnam was two years before the Veteran was on the Tulare. The JSRRC has declined to find herbicide exposure of service members on ships from exposure to equipment that was used in Vietnam. In that light, the Board finds that the greater weight of the evidence is against finding that the Veteran was exposed to an herbicide while he was on the Tulare. As the Veteran's prostate cancer did not become manifest during service or within one year of such, and as he is not presumed or shown to have service exposure to an herbicide such that service connection can be presumed, the Board denies service connection for his prostate cancer.

Hearing Loss

The Veteran appealed the initial (effective November 21, 2008) 0 percent disability rating that the RO assigned for his bilateral hearing loss. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII. There are additional provisions for certain exceptional patterns of hearing impairment. See 38 C.F.R. § 4.86 (2015). The assembled records of testing of the Veteran's hearing have not shown any of the exceptional patterns of hearing impairment that are addressed under 38 C.F.R. § 4.86; so the provisions of that section do not apply in this case. Tables VI and VII are reproduced below:



	(CONTINUED ON NEXT PAGE)



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	(CONTINUED ON NEXT PAGE)


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The Veteran submitted in 2008 a claim for service connection for hearing loss. On a VA audiology examination in August 2009, he reported that he was exposed to weapons noise during service, and that from service forward he experienced difficultly hearing. On audiological evaluation, puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
30
25
30
35
LEFT
30
35
35
50

Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear. The puretone threshold averages were 30 decibels in the right ear and 38 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and I in the left ear. Under Table VII, above, the test results are consistent with a 0 percent rating.

On a VA audiology examination in August 2010, the Veteran reported that he had difficulty hearing in settings including job interviews, and that he had to ask people to repeat things. On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
50
LEFT
25
30
40
65

Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear. The puretone threshold averages were 35 decibels in the right ear and 40 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and I in the left ear. Under Table VII, above, the test results are consistent with a 0 percent rating.

Later in 2010, VA clinicians fitted the Veteran for hearing aids. In a February 2011 letter, the Veteran noted that VA had provided him hearing aids.

On a VA audiology examination in November 2011, the reported that he had difficulty understanding speech. On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
20
30
50
LEFT
25
25
45
60

Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear. The puretone threshold averages were 31 decibels in the right ear and 39 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and I in the left ear. Under Table VII, above, the test results are consistent with a 0 percent rating.

In the July 2012 Board hearing, the Veteran stated that he worked as an independent contractor. He related that in interviews and at work he avoided wearing his hearing aids, because he felt that doing so would have a negative connotation. He reported that he had difficulty hearing and understanding speech in person and over the telephone, and had to ask people to repeat things. He stated that his hearing capacity had worsened in recent months.

In the May 2013 remand, the Board instructed the RO to provide the Veteran a new VA audiology examination.

On VA audiology examination in December 2013, the Veteran reported that at work and at home he had trouble understanding speech, and had to ask people to repeat what they said. On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
25
35
50
LEFT
30
30
45
65

Speech recognition scores were 94 percent in the right ear and 92 percent in the left ear. The puretone threshold averages were 35 decibels in the right ear and 43 decibels in the left ear. Under Table VI, the hearing impairment levels were I in the right ear and I in the left ear. Under Table VII, above, the test results are consistent with a 0 percent rating.

The VA examinations were performed by clinicians with appropriate training, using methods consistent with 38 C.F.R. § 4.85. The examiners noted the Veteran's account of difficulty hearing. The Board finds that the examinations were adequate for rating purposes, and that they have great probative value regarding the Veteran's hearing levels. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). The Veteran's account of his difficulty hearing has probative value regarding the effects of his hearing loss on daily functioning. The test results have greater probative value, however, on the question of the particular levels of his hearing loss.

The hearing testing performed from 2009 forward has shown hearing levels consistent with a 0 percent rating. There is no record of any testing showing hearing levels consistent with a rating higher than 0 percent. The preponderance of the evidence, then, is against a rating higher than 0 percent for any period.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran has not been hospitalized due to hearing loss. He reports that his difficulty hearing speech causes him problems at work. However, he has not indicated, and the evidence does not suggest, that his hearing loss markedly interferes with his capacity for employment. Therefore there is no basis to refer the rating of his hearing loss for consideration of an extraschedular rating.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran does not contend, and the record does not suggest, that his hearing loss makes him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.


ORDER

Entitlement to service connection or PTSD or other psychiatric disorder is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to a disability rating higher than 0 percent for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


